ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Robert J. Healy has committed professional misconduct warranting public discipline, namely, forging a client’s signature to two insurance releases and a medical authorization, falsely notarizing the forged signatures on the releases, falsely stating to the insurance company that the client’s signatures on the releases were authentic, making false statements to the Director, loaning funds to the client without advising client to obtain independent legal advice, without disclosing terms of loan in writing and without obtaining client’s written consent, and destroying the client’s file less than four years after his representation ended, in violation of Minn. R. Prof. Conduct 1.8(a) and (e), 1.15(c)(4), 1.16(d), 4.1, 8.1(a)(1) and 8.4(c) and (d).
Respondent admits his conduct violated the Rules of Professional Conduct, waives his rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is a four-month suspension and payment of $900 in costs and $560 in disbursements under Rule 24, RLPR. The parties further recommend that the reinstatement hearing not be waived, and that reinstatement be conditioned on payment of costs and disbursements, compliance with Rule 26, RLPR, and satisfaction of continuing legal education requirements under Rule 18, RLPR.
This court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent Robert J. Healy is suspended from the practice of law for a period of four months, effective 14 days from the filing of this order. Respondent shall pay $900 in costs and $560 in disbursements under Rule 24, RLPR.
BY THE COURT:
/a/ Russell A. Anderson Associate Justice